Title: From Thomas Jefferson to Nathaniel Chipman, 14 July 1791
From: Jefferson, Thomas
To: Chipman, Nathaniel



Sir
Philadelphia July 14. 1791.

Your favour of May 10. came to hand on the 21st. of June. The Commission to you as judge of the district of Vermont was made out at the same time with those for the Attorney and Marshal, and, as the chief—clerk of my office assures me, it was put under the same cover with them to one of your deputies then at New York. I inclose you a copy of the letter which accompanied it. Having learned however that it had never reached your hands I had another commission prepared, which was signed by the President on his return, and is now inclosed. I hope this will come safely to hand, and with sincere expressions of satisfaction that your country will have the benefit of your talents employed in it’s service, I have the honour to assure you of the esteem & respect with which I am Sir Your most obedt. & most humble servt,

Th: Jefferson

 